Citation Nr: 1210523	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  05-03 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to the service-connected bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to October 1998. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back disability, claimed as secondary to the service-connected bilateral knee disability.  The claim was remanded in September 2010 for additional development.  

Additional evidence was associated with the claims file following the most recent supplemental statement of the case in December 2011, and the Veteran waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

A low back disability is not shown to have had onset during service; degenerative changes of the lumbar spine disability were not manifest to a compensable degree within one year of separation from service; degenerative disc disease and degenerative joint disease of the lumbar spine were first documented after service and are not shown to be related to or aggravated by any injury, disease, or event of service or to the service-connected bilateral knee disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, may not be presumed to have been incurred during service, and are not proximately due to or aggravated by service-connected low back strain.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2003 and February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran claims that she developed a back disability in service, or as secondary to her service-connected bilateral knee disability. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.309(a) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The service medical records show that in March 1994, the Veteran complained of low back pain.  The assessment was chronic recurrent back pain.  An undated document shows that the Veteran was given a profile for a bilateral knee condition, bilateral pes planus, and low back pain.  In April 1994, and July 1994, the Veteran reported a history of recurrent back pain since April 1993, which was improved by laying down.  She denied any trauma.  Mechanical low back pain was noted.  On examination, the Veteran's spine was clinically evaluated as normal.  In November 1997, the Veteran reported a medical history of recurrent back pain.  On examination, the Veteran's spine was clinically evaluated as normal.

The Veteran underwent a VA examination in November 2003.  X-rays of the spine revealed bilateral facet arthropathy at L5-S1, with no evidence of fracture.  The examiner diagnosed lumbar degenerative joint disease.  The examiner stated that the Veteran believed that knee pain caused her to limp thereby stressing her back, and that because of her knee disability she was forced to bend at her waist and use her back for all heavy lifting.  The examiner noted that the Veteran did not walk with an obvious limp.  An unrelated VA examination in February 2005 shows that at that time an examiner observed that the Veteran walked with somewhat of a limp, and in January 2007 another VA examiner observed a slow and stiff gait. 

In August 2008, the Veteran was afforded a VA examination.  She reported onset of her back problems in service.  The examiner noted that the Veteran walked with a slight limp favoring the left knee.  Following a review of a lumbar spine MRI and an examination of the Veteran, the examiner determined that the Veteran's back pain was secondary to bilateral facet arthropathy at L5-S1 and mild degenerative disc disease from L3-L4 through L5-S1.  The examiner opined that lumbar spine disability was less likely than not caused by her current left knee condition. 

On VA examination in October 2010, the Veteran complained of back pain that was not worsened by prolonged sitting or standing.  She reported that she used over-the-counter medication for generalized joint pain, including back pain, approximately once a week.  The examiner noted that the Veteran denied seeking medical care for her back until 2003, at which time there was an x-ray finding of early degenerative joint disease facet arthropathy at L5-S1 level, bilaterally.  The examiner noted that a MRI of the lumbar spine in 2008 did not provide clear evidence of chronic degenerative disc disease or disc herniation.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed early degenerative arthritis of the lumbar spine, initially treated in 2003.  The examiner opined that it was less likely than not that the Veteran's current back disorder was related to conditions of military service or developed within one year of discharge from the military.  The examiner further opined that it was less likely than not that her current spine disability was either caused or aggravated by the service-connected bilateral knee disability or by progression of the service-connected knee disabilities.  

In an addendum report in November 2011, the examiner who evaluated the Veteran in October 2010 explained the basis for the previously stated medical opinions.  The examiner explained that the condition was less likely than not due to service because the evidence failed to show an injury in the military that could potentially cause her low back pain complaints.  The evidence showed that the Veteran did not seek treatment specific to her back condition until she saw an orthopedic surgeon in 2008.  At that time, a MRI did not show chronic degenerative disc disease or disc herniation, instead, it showed mild degenerative disc disease.  That clinical finding was inconsistent with a history of trauma.  The examiner reiterated that a review of the claims file provided no evidence of a causal or temporal relation between the Veteran's low back condition and service, or a service connected disability, to include the bilateral knee condition.  The examiner stated that opinion was based on the Veteran's history of treatment, to include clinical findings that showed onset of her current back symptoms more than one year after discharge from service.  The examiner indicated that an assertion of an etiological relationship between the Veteran's back pain and the service-connected disabilities would amount to speculation, because the evidence, as outlined, failed to support such a finding.  

The Board must assess the Veteran's competence and credibility to assert that her lumbar spine condition had onset in service.  A Veteran is competent to testify to factual matters of which she had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is competent to report that she had back pain or low back problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  

The service medical records show complaints of low back pain, without a history of trauma, in March 1994, April 1994, and July 1994, and on one occasion the Veteran was given a profile based in part on complaints of low back pain.  At the time, the clinical impressions included chronic recurrent back pain and mechanical low back pain.  In November 1997, the Veteran reported a medical history of recurrent back pain.  On examination, the Veteran's spine was clinically evaluated as normal.  The service medical records lack the combination of manifestations sufficient to identify a chronic lumbar spine disorder and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, the Veteran initially sought treatment for her lower back in connection with the current claim for VA benefits in 2003.  November 2003 x-rays of the spine revealed bilateral facet arthropathy at L5-S1, with no evidence of fracture.  A VA examiner in November 2003 diagnosed lumbar degenerative joint disease.  A December 2008 MRI showed bilateral facet arthropathy at L5-S1, and mild degenerative disc disease without stenosis or herniation.  As the initial documentation of degenerative changes of the lumbar spine is well beyond the one-year presumptive period for manifestation of arthritis, the Board finds that service connection cannot be established for degenerative joint or disc disease of the lumbar spine on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Additionally, in view of the period without evidence of treatment for back complaints from 1998 to 2003, and the lack of clinical findings or complaints relating to the lower back until 2003, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

To the extent that the Veteran claims continuity of symptomatology since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of her active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

The Board has weighed statements made by the Veteran as to incurrence of a lumbar spine disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In considering the statements of the Veteran as to an in-service low back disability and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict other evidence of record.  While the Veteran's back may have been symptomatic since service, the Veteran's assertion that she developed degenerative disc and joint disease of the lumbar spine in service are inconsistent with the evidence of record, to include the service and post-service medical records, which do not show treatment or clinical findings pertaining to the lumbar spine until at least 2003.  Additionally, the VA examiner in November 2011, determined that the Veteran's post-service lumbar spine disability did not have onset in service as shown by 2008 MRI findings which did not show chronic disc degeneration or disc herniation.  Therefore, post-service clinical findings were not consistent with either a prior injury or a long-standing condition that may have been manifest in service.   Based on the foregoing, and as the Veteran is not competent to diagnose degenerative joint disease or degenerative disc disease of the lumbar spine, the Board finds that the Veteran is not competent or credible to the extent that she reports continuity of back symptoms attributable to the currently diagnosed degenerative disc and joint disease of the lumbar spine since active service.  To the extent that the Veteran offers a credible assertion of continuity of symptomatology, that is outweighed by the lack of any objective or medical evidence to support that contention.

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, lay evidence is considered competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge). 

The Veteran is competent to describe symptoms of pain, which she can perceive.  However, the determination as to the presence, type, and cause of the pain, or any diagnosis of arthritis or degenerative disc of the lumbar spine, is medical in nature and not capable of lay observation because it relies upon clinical testing and training.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under certain circumstances, lay evidence may establish a diagnosis of a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the currently diagnosed lumbar spine disability was based on diagnostic tests, to include x-rays.  Therefore, the Board finds that the currently diagnosed disability of the lumbar spine is not simple medical condition that a lay person is competent to identify as a lay person is not qualified through education, training, or experience to interpret diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, medical evidence of an association or link between a current lumbar spine disability, first noted after service, and service or a service-connected disability, to include the bilateral knee condition, VA obtained a medical opinion, which considered the Veteran's contentions and the service medical records.  The medical opinion did not associate the Veteran's lumbar spine disability to service or a service-connected disability.  Significantly, the VA examiner in October 2010 and November 2011, diagnosed early degenerative arthritis of the lumbar spine, initially treated in 2003.  The examiner opined that it was less likely than not that the Veteran's current back disorder was related to service or developed within one year of discharge from the military.  The examiner explained that the evidence failed to show an injury in the military that could potentially cause her low back pain.  MRI findings in 2008 showed mild degenerative disc disease, as opposed to chronic degenerative disc disease or disc herniation, which was inconsistent with a history of trauma in service.  The examiner further opined that it was less likely than not that her current spine disability was either caused or aggravated by the service-connected bilateral knee disability or by progression of the service-connected knee disabilities, and the assertion of such relationship was speculative because it was not supported by the medical evidence of record.  In this regard, there was no evidence of a causal or temporal relation between the Veteran's low back condition and service, or a service connected disability, to include the bilateral knee condition.  The examiner stated that the opinion was based on the Veteran's history of treatment, to include clinical findings throughout the years, which showed onset of her current back symptoms more than one year after discharge from service.  

The Board finds that the VA examiner's opinion is both competent and credible.  Therefore, the Board attaches significant probative value to the October 2010 and November 2011 opinions.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's lumbar spine symptomatology was not caused by service or the service-connected bilateral knee disability.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, there is no competent medical evidence that supports the claim.  In fact, the November 2011 opinion is consistent with other evidence of record to include previous VA examination findings.  The Board notes that a VA examiner in December 2008, following a review of a lumbar spine MRI and an examination of the Veteran, determined that the Veteran's lumbar spine disability was less likely than not caused by her knee condition. 

The Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence.  In the absence of competent medical evidence that associates a lumbar spine disability to service or a service-connected disability, the Board finds that the preponderance of the evidence is against the claim that the Veteran incurred a lumbar spine disability in service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability, to include as secondary to service-connected bilateral knee disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


